dismis.re                                                           



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-04-073-CV





PAULINE COMPTON WIGGERS	APPELLANT





V.

JACK WIGGERS	APPELLEE





----------

FROM THE 325
TH
 DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered “Appellant's Motion For Voluntary Dismissal.”  It is the court's opinion that the motion should be granted; therefore, we dismiss the appeal.  
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f).  

Appellant shall pay all costs of this appeal, for which let execution issue. 

PER CURIAM	



PANEL D:	GARDNER, WALKER, and MCCOY, JJ.



DELIVERED: July 29, 2004.



FOOTNOTES
1:See 
Tex. R. App. P. 47.4.